   4:20-cr-03080-JMG-CRZ Doc # 25 Filed: 07/31/20 Page 1 of 2 - Page ID # 47




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
               Plaintiff,
                                                        CASE NO: 4:20CR3080
      vs.

DONALD GREUTER,                                           DETENTION ORDER
              Defendant.



      On the government's motion, the court afforded the defendant an opportunity for
a detention hearing under the Bail Reform Act, 18 U.S.C. § 3142(f).            The court
concludes the defendant must be detained pending trial.

      There is a rebuttable presumption that no condition or combination of conditions
of release will reasonably assure the defendant’s appearance at court proceedings and
the safety of the community because there is probable cause to believe the defendant
committed a felony involving possession or use of a firearm or destructive device or any
other dangerous weapon. The defendant has not rebutted this presumption.

      Based on the information of record, the court finds by a preponderance of the
evidence that the defendant's release would pose a risk of nonappearance at court
proceedings, and by clear and convincing evidence that the defendant's release would
pose a risk of harm to the public

      Specifically, the court finds that the defendant has a criminal history of violating
the law and court orders; was found in possession of several firearms and ammunition;
has a history of harming or threatening harm to others; lacks a stable residence; has
limited employment contacts; has failed to appear for court proceedings in the past;
presented no evidence opposing the presumption of detention; and conditions which
restrict Defendant’s travel, personal contacts, and possession of drugs, alcohol, and/or
firearms; require reporting, education, employment, or treatment; or monitor
Defendant’s movements or conduct; or any combination of these conditions or others
   4:20-cr-03080-JMG-CRZ Doc # 25 Filed: 07/31/20 Page 2 of 2 - Page ID # 48




currently proposed or available (see 18 U.S.C. § 3142(c)), will not sufficiently ameliorate
the risks posed if the defendant is released.

                              Directions Regarding Detention

       The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to consult
privately with defense counsel. On order of the United States Court or on request of an
attorney for the Government, the person in charge of the corrections facility must deliver
the defendant to the United States marshal for a court appearance.

       Dated July 31, 2020.

                                                 IT IS ORDERED:


                                                 s/Cheryl R Zwart
                                                 United States Magistrate Judge
